UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4417
CHARLES LEON LOYE,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
               Frank W. Bullock, Jr., District Judge.
                            (CR-99-284)

                   Submitted: November 9, 2000

                      Decided: December 1, 2000

         Before WILKINS and MOTZ, Circuit Judges, and
                HAMILTON, Senior Circuit Judge.



Dismissed by unpublished per curiam opinion.


                             COUNSEL

Louis C. Allen, III, Federal Public Defender, William C. Ingram, First
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Walter C. Holton, Jr., United States Attorney, Lisa B.
Boggs, Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.
2                       UNITED STATES v. LOYE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:
   A jury convicted Charles Leon Loye of being a felon in possession
of a firearm. On appeal, he alleges that the district court erred by
refusing to grant his motion for a downward departure. Because this
decision is not reviewable, we dismiss the appeal.
   It is undisputed that Loye was convicted of a felony in 1986. It is
also undisputed that Loye pawned a shotgun and was arrested when
he went to reclaim the weapon. Loye testified at trial that he thought
he was only prohibited from owning a firearm.* At trial, Loye argued
that he was entitled to a downward departure for three reasons: (1) his
actions were spontaneous and a single act of aberrant behavior; (2) his
positive adjustment during the ten years he was on parole and the spe-
cific circumstances of his actions took the case outside the "heartland"
of the Guidelines; and (3) his age, employment record, family ties,
and various other factors, taken in combination, were sufficient to
warrant a departure.
   A district court’s refusal to grant a downward departure is not
reviewable on appeal unless the court erroneously believed that it
lacked the authority to depart. United States v. Bayerle, 898 F.2d 28,
30-31 (4th Cir. 1990). The record here clearly shows that the district
court recognized that it had the authority to grant Loye’s motion, but
declined to do so under the circumstances.
   Accordingly, we dismiss Loye’s appeal. The Government’s motion
to dismiss is denied as moot. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court, and argument would not aid the decisional pro-
cess.
                                                           DISMISSED

  *The shotgun belonged to a neighbor, who consented to the pawning
of the weapon.